NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2006/0253668 to Borowski et al. (hereinafter “Borowski”).

Borowski discloses:
1. An electronic device, comprising:
a processing device configured to control the electronic device based on operational data (para. 8 and Fig. 1, primary device 12, CPU 18), the operational data comprising an operating system and configuration data (para. 7 – system critical files such as operating system and configuration files); and
an interface communicatively coupled to the processing device and configured to receive a removable storage device (paras. 7, 9 and Fig. 1 – external memory 14 may be CompactFlash card or USB device, which docks with primary device 12);
wherein the processing device is configured to store the operational data in the removable storage device inserted in the interface (paras. 11-12 – OS 22 and configuration files 24 synchronized to external memory 14).

2. The electronic device of claim 1, wherein the operational data further comprise at least one of a driver software, an application program, operational parameters or configuration parameters (para. 2 – various programs and connection settings).

3. The electronic device of claim 1, wherein the processing device is configured to read the operational data stored in the removable storage device and to control the electronic device based on the read operational data (paras. 14-15).

4. The electronic device of claim 1, wherein the processing device is configured to update the operational data in the removable storage device when the operational data changes (para. 12).

	13. A method for operating an electronic device, the method comprising:
controlling the electronic device based on operational data (para. 8 and Fig. 1, primary device 12, CPU 18), the operational data comprising an operating system and configuration data (para. 7 – system critical files such as operating system and configuration files); and
storing the operational data in the removable storage device inserted in an interface of to the electronic device (paras. 7, 11-12 – OS 22 and configuration files 24 synchronized to external memory 14 through connection between primary device 12 and external memory 14).

14. The method of claim 13, wherein the operational data in the removable storage device are continuously updated when the operational data of the electronic device changes (para. 12).

15. The method according of clam 13, comprising reading the operational data stored in the removable storage device when initializing the electronic device, wherein the electronic device is operated based on the read operational data (paras. 14-15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Borowski in view of U.S. Patent Pub. No. 2009/0077671 to Karki et al. (hereinafter “Karki”).

Borowski does not disclose expressly:
5. The electronic device of claim 1, wherein the processing device is configured to encrypt or to sign the operational data stored in the removable storage device.

	Karki teaches wherein the processing device is configured to encrypt or to sign the operational data stored in the removable storage device (para. 36).

	Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify Borowski by encrypting operational data stored in the removable storage device, as taught by Karki.  A person of ordinary skill in the art would have been motivated to do so in order to prevent unauthorized use of data, as discussed by Karki (abstract).  In this manner, the data can be better protected.

	Modified Borowski discloses:
6. The electronic device of claim 5, comprising a key memory adapted to store key data, wherein the processing device is configured to encrypt or sign the operational data based on the key data stored in the key memory (Karki – paras. 39-40).

7. The electronic device of claim 5, wherein the removable storage device is configured to provide a tamper-proof unique identifier, and the processing device is configured to encrypt or sign the operational data in the removable storage device based on a unique identifier of the removable storage device (Karki – paras. 38-39).

11. The electronic device of claim 1, wherein the removable storage device comprises a non-volatile memory device, in particular a secure digital memory card (Karki – para. 21).

12. The electronic device of claim 1, wherein the electronic device comprises a wireless communication device, in particular a software defined radio, or a measurement device, in particular a signal generator, a spectrum analyzer or an oscilloscope  (Karki – para. 27).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Borowski in view of U.S. Patent Pub. No. 2011/0296105 to Yen et al. (hereinafter “Yen”).

Borowski does not disclose expressly:
8. The electronic device of claim 1, wherein the processing device is configured to store the operational data in a first section of the removable storage device and a backup of the operational data in a second section of the removable storage device.

	Yen teaches wherein the processing device is configured to store the operational data in a first section of the removable storage device and a backup of the operational data in a second section of the removable storage device (abstract and para. 6).

	Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify Borowski by storing operation data and backup data in the removable storage device, as taught by Yen.  A person of ordinary skill in the art would have been motivated to do so in order to avoid loss of data when storing to abnormal sectors of the storage medium, as discussed by Yen (paras. 5 and 9).
	
Modified Borowski discloses:
9. The electronic device of claim 8, wherein the processing device is configured to recover the operational data based on the backup data when detecting an integrity error of the data stored in the first section (Yen – paras. 22, 55 and Figs. 2C, 6).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Borowski in view of U.S. Patent Pub. No. 2016/0064882 to Wong (hereinafter “Wong”).

Borowski does not disclose expressly:
10. The electronic device of claim 1, comprising housing with a detachable cover, wherein the detachable cover is configured to prevent a removal of the removable storage device when the detachable cover is in a closed position.

	Wong teaches an electronic device comprising housing with a detachable cover, wherein the detachable cover is configured to prevent a removal of the removable storage device when the detachable cover is in a closed position (para. 20 and Fig. 1).

	Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify Borowski by including a detachable cover, as taught by Wong.  A person of ordinary skill in the art would have been motivated to do so in order to generate a storage device that is convenient in use and low-cost, and suitable for different users, as described by Wong (para. 15).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Guyton whose telephone number is (571)272-3807. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP GUYTON/Primary Examiner, Art Unit 2113